Citation Nr: 0202387	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  99-08 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from November 1967 to November 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the benefit sought on 
appeal.

The Board notes that the veteran was scheduled for a hearing 
before the Board in November 1999, but failed to report.  The 
veteran did not request that his hearing be rescheduled.  
There are no other outstanding hearing requests of record, 
and the request for a hearing is deemed withdrawn.  See 
38 C.F.R. § 20.704(d) (2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's PTSD is not productive of occupational and 
social impairment with deficiencies in most areas, due to 
symptoms such as:  suicidal ideation, obsessive rituals; 
obscure, illogical, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently; spatial disorientation; neglect of personal 
appearance and hygiene; and impaired impulse control.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.126, 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the disability 
evaluation assigned for his PTSD does not accurately reflect 
the severity of that disability.  Specifically, the veteran 
asserts that his disability should be evaluated as at least 
70 percent disabling because he experiences insomnia, 
irritability, and hypervigilance.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The veteran's service medical records have been 
obtained and the veteran was afforded a VA examination.  The 
statement of the case provided to the veteran and his 
representative, as well as additional correspondence to the 
veteran, informed him of the pertinent laws and regulations 
and the evidence necessary to substantiate his claim.  The 
Board also observes that the veteran was scheduled for a 
Travel Board hearing before a Member of the Board in November 
1999.  However, the veteran failed to report as scheduled.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The 
duty to assist is not always a one-way street.  If a veteran 
wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.").  As such, 
the Board finds that the duty to assist was satisfied and the 
case is ready for appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 16-92 
(published at 57 Fed. Reg. 49,747) (1992). 

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2000).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the RO granted service connection for PTSD in 
an April 1997 rating decision and assigned a 30 percent 
disability evaluation, effective December 1995, the date of 
the veteran's initial claim for service connection for PTSD.  
In a December 1997 decision, the Board increased the 
veteran's disability evaluation for PTSD to 50 percent 
disabling.  The RO, in a February 1998 rating decision, 
implemented the Board's decision.  The veteran filed a claim 
for an increased disability evaluation in October 1998, and 
the RO, in a January 1999 rating decision, denied the 
veteran's claim for an increased disability evaluation 
because the veteran failed to report for a VA examination.  
In January 1999, the veteran again filed a claim for an 
increased disability evaluation, and the RO, in a March 1999 
rating decision, continued the veteran's disability 
evaluation.  The veteran filed a Notice of Disagreement, the 
RO issued a statement of the case, and the veteran perfected 
his appeal.

The veteran was afforded a VA examination regarding his PTSD 
in March 1999.  According to the report, the veteran has a 
history of hypertension, left wrist tendon repair, and 
migraine headaches.  The report also stated that the veteran 
was not currently on any medications, and that he only takes 
anti-hypertension medication when it is necessary.  The 
veteran reported that he was not receiving any psychiatric 
treatment, and that he did not wish to start any treatment.  
He also reported that he was divorced and retired after 21 
years of working, due to a wrist disability.  The veteran 
complained that he had a "bad mood all the time" and that 
he felt irritable, unable to deal with people.  He stated 
that he preferred to stay away from people and avoided 
others, including his own family.  He indicated that his bad 
mood was due to his financial problems, that he could not do 
anything because he did not have enough money.  He also 
complained of a decreased appetite and difficulty sleeping 
more than two to three hours a night due to nightmares and 
night sweats.  He stated that he woke up with a headache.  
The veteran related that his energy levels were good.  He 
admitted to thoughts of hurting himself and taking another 
person with him, but denied any current suicidal ideation.  
The veteran also stated that he did  take other people's 
feelings into account, and that he believed that self-
preservation was required when he was wronged.  The veteran 
also related that he had guns at home and slept with them.  
He reported that he felt guilty about killing others, but 
that he was also proud of it.  The veteran also indicated 
that he thought about his Vietnam experiences a lot, but did 
not like talking about them.  The veteran also reported that 
he had been in trouble with the law.

Examination showed that the veteran was fairly groomed, 
irritable, and intimidating.  The examiner noted that the 
veteran was hostile, especially with regard to a previous 
examiner, but that the veteran made a significant effort to 
cooperate with the examiner.  The examiner also noted that 
the veteran was articulate, with good verbal skills.  There 
was no evidence of a thought disorder or psychosis, but the 
veteran had poor insight into his interpersonal problems.  
The Axis I diagnosis was chronic PTSD and a global assessment 
of functioning (GAF) score of 51 was assigned.  The Axis II 
diagnosis indicated that the veteran had anti-social traits 
and the Axis IV diagnosis indicated that the veteran had mild 
psychosocial stressors.

The veteran's PTSD is currently rated as 50 percent disabling 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  A 50 
percent disability evaluation is assigned under this Code for 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9434.  For the next higher 70 percent 
evaluation to be warranted, there must be occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as:  suicidal ideation; obsessive 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Upon reviewing the rating criteria in relation to the 
veteran's depressive disorder, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 50 percent disability evaluation and that 
an increased disability evaluation is not warranted.  In this 
regard, the objective clinical evidence of record does not 
show that the veteran experiences social impairment, 
obsessive rituals, incoherent speech, near-continuous panic 
or depression, impaired impulse control, spatial 
disorientation, or an inability to function independently.  
There was no evidence of delusions, hallucinations, impaired 
thought processes, panic attacks, depression, or 
hopelessness.  Likewise, there was no evidence of psychosis.  
In addition, the veteran was well-groomed and cooperative, 
with clear and articulate speech, and intact cognitive 
function.  Furthermore, the Board notes that the veteran 
lives independently, held the same job for 21 years until 
retired due to a physical disability, and does not receive 
psychiatric treatment. And, while the examination report 
noted that the veteran had poor insight, an angry mood, 
hypervigilance, and occasional homicidal ideation, these 
symptoms are contemplated by the veteran's current 50 percent 
disability evaluation.  Moreover, the Board notes that the 
veteran's GAF score was 51, which is indicative of moderate 
difficulty in social and occupational functioning, according 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DMS-
IV).  See 38 C.F.R. § 4.130.  As such, the veteran's 
symptomatology most closely fits within the criteria for the 
currently assigned 50 percent disability evaluation.

In reaching this decision, the Board also considered whether 
the veteran might be entitled to an increased disability 
evaluation on an extra-schedular basis.  However, the Board 
concludes that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his PTSD disorder, standing alone, resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of normal rating schedule standards.  The Board 
notes that the veteran's current unemployment is due to a 
medical retirement for a disability completely unrelated to 
his PTSD and that the veteran has never required 
hospitalization for his PTSD.  Accordingly, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not 
been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased disability evaluation for PTSD, on either a 
schedular or extra-schedular basis.




ORDER

An evaluation in excess of 50 percent for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

